NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 22-1184
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                   ROBERT K. BURNS,
                                         Appellant
                                    _______________

                    On Appeal from the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. No. 1-19-cr-0317-001)
                    District Judge: Honorable Christopher C. Conner
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 9, 2022

      Before: CHAGARES, Chief Judge, JORDAN, and SCIRICA, Circuit Judges

                                (Filed November 30, 2022)
                                     _______________

                                        OPINION
                                     _______________

JORDAN, Circuit Judge.

       Robert Burns challenges his 48-month sentence for consumer product tampering

as substantively unreasonable. We will affirm.


       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
I.     BACKGROUND

       In May 2019, Burns returned a package of lansoprazole, a medication used to treat

certain stomach and esophagus problems, to a CVS store in Enola, Pennsylvania. Prior to

returning the package, he had removed the pills from the original bottles, replaced them

with other pills such as vitamins and fatty-acid supplements, resealed the bottles, put

them back in the cardboard packaging, and resealed the packaging. Around the same

time, he also tampered with and returned sinus relief products (substituting digestive

medications) and a tube of toothpaste (in which he had inserted pieces of paper and

plastic).

       A few months later, in August 2019, law enforcement officers executed a search

warrant at Burns’s residence, where they discovered additional products that had been

tampered with,1 product tampering supplies, and spreadsheets on Burns’s computer

reflecting his tampering plans. The spreadsheets listed product names, local stores where

the products were available, product prices, completed returns, and planned returns.

       Furthermore, during the investigation, law enforcement officers learned from a

former Dollar Store employee that Burns had returned “sixty to eighty items to [his]

store[.]” (App. at 31.) Most of the items were over-the-counter allergy medicines, but the

former employee also reported that Burns returned two bottles of ketchup, one of which

“smelled like kerosene.” (App. at 31-32.)




       1
            These products included vitamins, allergy medication, and, again, lansoprazole.

                                               2
       A grand jury returned a two-count indictment charging Burns with tampering with

consumer products, in violation of 18 U.S.C. § 1365(a)(4) (Count 1), and attempted

tampering with consumer products, in violation of 18 U.S.C. § 1365(a)(l) (Count 2).

Burns pled guilty to Count 1, pursuant to a written plea agreement.

       The District Court sentenced Burns to 48 months’ imprisonment. This timely

appeal followed.

II.    DISCUSSION2

       Burns submits that his sentence is substantively unreasonable.3 He contends that

no reasonable sentencing court would impose the same sentence, given the ambiguity of

his intent and certain mitigating factors. We review the substantive reasonableness of a

sentence for abuse of discretion.4 Gall v. United States, 552 U.S. 38, 51 (2007); United




       2
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.

       “[Burns] does not contend that his sentence is procedurally unreasonable.”
       3

(Opening Br. at 7). Accordingly, he has forfeited any such argument. United States v.
Stadtmauer, 620 F.3d 238, 264 n.31 (3d Cir. 2010).
       4
        Our analysis addresses mixed questions of law and fact, but, consistent with our
precedent, we utilize a “unitary abuse-of-discretion standard,” United States v. Wise, 515
F.3d 207, 217 n.5 (3d Cir. 2008) (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S.
384, 403 (1990)), by accepting findings of fact by the District Court (unless clearly
erroneous), and granting “due deference” to the District Court’s application of the
guidelines to the facts. 18 U.S.C. § 3742(e); see also United States v. Tomko, 562 F.3d
558, 567-68 (3d Cir. 2009) (en banc) (“[A]n abuse of discretion has occurred if a district
court based its decision on a clearly erroneous factual conclusion or an erroneous legal
conclusion.”)
        We exercise plenary review over a District Court’s interpretation of the
Sentencing Guidelines, United States v. Bell, 947 F.3d 49, 54 (3d Cir. 2020), but, based
                                            3
States v. Tomko, 562 F.3d 558, 567-68 (3d Cir. 2009) (en banc). As the party challenging

the sentence, Burns bears the burden of demonstrating unreasonableness and must

demonstrate that “no reasonable sentencing court would have imposed the same sentence

on [him] for the reasons the district court provided.” Tomko, 562 F.3d at 568.

       Reviewing courts “may apply a presumption of reasonableness to a district court

sentence that reflects a proper application of the Sentencing Guidelines.” Rita v. United

States, 551 U.S. 338, 347 (2007). At sentencing, the District Court adopted the probation

office’s determination of a total offense level of 22, which included a three-level

downward departure for acceptance of responsibility. Burns requested an additional

downward departure under § 2N1.1 of the guidelines, but the District Court denied his

request. Accordingly, given that his criminal history put him in category two, the

guidelines range was 46 to 57 months, and the District Court sentenced him to 48

months.

       On appeal, Burns contends that the District Court improperly denied his request

for a downward departure under Application Note 1 to § 2N1.1, which provides: “In the

unusual case in which [a consumer product tampering] offense did not cause a risk of

death or serious bodily injury, and neither caused nor was intended to cause bodily injury,

a downward departure may be warranted.” U.S.S.G. § 2N1 cmt.n.1.




on the parties’ briefing, the issue here concerns the District Court’s application – not
legal interpretation – of the Sentencing Guidelines.

                                              4
       Burns says that his case represents the “unusual” type contemplated by the

guidelines. (Opening Br. at 10.) He maintains that his behavior “was ultimately a petty,

if somewhat sophisticated, theft, which was not intended to cause harm[,]” and with

which he merely intended to “earn a few extra dollars[.]” (Opening Br. at 11-12.) Burns

therefore avers that, since his “offense did not cause a risk of death or serious bodily

injury,” and since the District Court could not definitively determine his intentions from

the record, his case was unusual enough to justify a downward departure under the

Sentencing Guidelines. (Opening Br. at 10-12.) We are unpersuaded.

       As to risk, the fact that no harm resulted from Burns’s product tampering does not

mean there was no risk of harm. Section 2N1.1 contemplates a downward departure

when an offense “did not cause a risk of death or serious bodily injury[.]” USSG

§ 2N1.1, comment. (n.1) (emphasis added.) That was not the case here. As the District

Court aptly stated at the sentencing hearing, “[t]his is an area that is fraught with danger

to the public[.]” (App. at 47.)

       Burns argues that since the District Court did not give any reasons “to support its

blanket statement that the offense was ‘fraught with danger to the public[,]’” the sentence

was substantively unreasonable. (Opening Br. at 8-9.) It is clear, however, that Burns’s

tampering with consumer products intended for ingestion carried a risk of serious bodily

injury, or even death.

       Burns further posits that because his substitutions were benign (e.g., replacing

stomach pills with relatively harmless vitamins and fatty-acid supplements), his actions

should be considered harmless. But the risk of harm was still there. When, for example,

                                              5
a consumer purchases a medication to treat stomach problems, anticipates relief, and

instead experiences worsened symptoms and further delay of effective treatment due to

“faulty” medication, there is obviously a risk of harm, perhaps serious harm. And

consumers can typically avoid substances to which they have allergies, but not if those

substances are secretly inserted in products. Thus, we agree with the District Court that

Burns’s behavior was inherently dangerous and caused risk of serious bodily injury.

       As to an intention to cause bodily injury, the District Court agreed that the record

did not provide great clarity about Burns’s intent, but, ultimately, it found his

explanations for why he engaged in tampering to be less than convincing. It accepted, at

least to some degree, his assertions that he did not intend to commit a violent crime and

that he believed the opened packaging would “be placed in the trash either by law or

company policy once returned.” (Opening Br. at 11.) Nevertheless, the Court found it

dubious “to think that [Burns] was attempting to receive some sort of recompense for a

prior product that was returned but not refunded.” (App. at 47.) Furthermore, the Court

rejected Burns’s characterization of his actions as “crude resealing efforts” and instead

found that evidence of his “sophisticated efforts” manifested an “intent to conceal” that

belied any stated expectation that the returned packages would not be purchased by future

customers. (App. at 34.) Indeed, a customer “purchased [one of Burns’s] tampered

product[s] four days [after Burns returned it][,]” but fortunately the customer was

perceptive enough to suspect something before ingesting the wrong product. (App. at

34.)



                                              6
       There was nothing amiss in the District Court’s reasoning and application of the

Sentencing Guidelines in denying a downward departure under § 2N1.1, comment. (n.1).

Therefore, we presume Burns’s within-guidelines sentence is reasonable. Rita, 551 U.S.

at 347. Burns attempts to rebut that presumption by arguing that the District Court’s

analysis of the sentencing factors set forth in 18 U.S.C. § 3553(a) identified but did not

give enough weight to mitigating factors such as his “significant employment history,”

his “limited criminal record,” and the fact that he was a “successful employee engaged in

a variety of occupations.” (App. at 46.) He asserts that “a reasonable sentencing court

would have used these mitigating factors to impose a different, lesser sentence[.]”

(Opening Br. at 10.).

       Our review of a sentencing court’s application of the § 3553(a) factors is “highly

deferential.” United States v. Bungar, 478 F.3d 540, 543 (2007). While § 3553(a)

instructs a sentencing court to consider the history and characteristics of a defendant, it

also instructs the court to consider, inter alia, the nature and circumstances of the offense

and the need for the sentence imposed to reflect the seriousness of the offense as well as

afford adequate deterrence and protect the public from further crimes of the defendant.

18 U.S.C. § 3553(a)(1) and (2). Here, the District Court acknowledged Burns’s

mitigating circumstances, but found the nature and circumstances of the offense to be an

“aggravating factor,” highlighting a need for “specific and general deterrence.” (App. at

46-47.) The Court also expressed concerns about recidivism given the considerable

evidence of sophisticated tampering operations discovered in Burns’s basement, which,

combined with other evidence, evinced that he was engaged in a “pattern of conduct and

                                              7
not an isolated incident.” (App. at 47.) Consequently – and even in light of Burns’s

mitigating factors – the District Court reasonably concluded that a sentence toward the

low-end of the guideline range was sufficient but not greater than necessary to satisfy the

aims of sentencing.

       In short, Burns has failed to demonstrate that no reasonable sentencing court

would have imposed the same sentence here, and the District Court did not abuse its

discretion in imposing it.

III.   CONCLUSION

       For the foregoing reasons, we will affirm the District Court’s sentence.




                                             8